In an action, inter alia, pursuant to Business Corporation Law § 626 to recover damages for the waste of corporate assets and for an *765accounting, (1) the defendant Matthew Russo appeals from stated portions of an amended judgment of the Supreme Court, Nassau County (Márchese, J.H.O.), dated June 30,1999, which, after a nonjury trial, among other things, is in favor of the plaintiff, Sidney Posin, and against him in the principal sums of $642,676.57 for the conversion of corporate funds and $87,000.35 for bills incurred by Turnberry Woods at Plainview, Inc., for services of the court-appointed accountant, and (2) the plaintiff, Sidney Posin, cross-appeals from stated portions of the same amended judgment which, inter alia, failed to award punitive damages against the defendant Matthew Russo and failed to direct Matthew Russo to pay $90,603.83 for alleged unsubstantiated loans charged to Turnberry Woods at Plain-view, Inc.
Ordered that the amended judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Contrary to Matthew Russo’s contention, there was sufficient evidence in the record to support the trial court’s determination that he was obligated to pay $642,676.57 to the plaintiff for converted funds, and there is no basis to disturb that determination (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Mortensen v Memorial Hosp., 105 AD2d 151, 158; Mertsaris v 73rd Corp., 105 AD2d 67, 82-83; Kiker v Nassau County, 175 AD2d 99).
The parties’ remaining contentions are without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.